Title: From Alexander Hamilton to Edmund Randolph, 25 January 1795
From: Hamilton, Alexander
To: Randolph, Edmund


Sir
Treasury DepartmentJanuary 25. 1795.
Agreeably to your request I have made inquiry concerning the copper of which an offer was some time since made for the use of the Public by the proprietors or Managers of a Mine in New Jersey.
The result appears in the inclosed papers.
On more particular examination, I found that The Director of the Mint is expressly charged with procuring Copper for its use. This discovery terminates my operations & induces me to content myself with sending you the information which has been obtained.
With great respect & esteem I am   sir

The secretary of State

